NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                Argued January 24, 2017 
                                 Decided March 6, 2017 
                                             
                                         Before 
 
                                 WILLIAM J. BAUER, Circuit Judge   
                  
                                 FRANK H. EASTERBROOK, Circuit Judge 
                  
                                 MICHAEL S. KANNE, Circuit Judge 
                  
No. 16‐1236 
 
RONALD SWEATT,                                Appeal from the United States 
      Plaintiff‐Appellant,                    District Court for the Northern District 
                                              of Illinois, Eastern Division. 
      v.                                       
                                              No. 14‐cv‐7891 
UNION PACIFIC RAILROAD CO.,                    
      Defendant‐Appellee.                     John Z. Lee, 
 
                                              Judge. 
                                               
                                        O R D E R 
                                               
       Ronald Sweatt appeals the grant of summary judgment for his former employer, 
Union Pacific, in his suit under the Federal Railroad Safety Act (“FRSA”), 49 U.S.C. 
§ 20109. The district court concluded that Sweatt failed to properly exhaust his 
administrative remedies before filing suit. We agree and thus affirm the district court’s 
judgment.       
     Sweatt repaired railroad tracks for Union Pacific from 2006 to 2009. He told the 
company in December 2009 that he’d been diagnosed with carpal tunnel syndrome, 

 
No. 16‐1236                                                                          Page 2 
 
a condition he attributed to his work on the railroad. Three years later his treating 
physician, Dr. Robert Coats, recommended surgery, which Sweatt asked the company 
to pay for. Union Pacific disputed that Sweatt’s carpal tunnel was work‐related and 
declined his request in the summer of 2012. 
        In November 2012 Sweatt sued Union Pacific under the Federal Employers’ 
Liability Act (“FELA”), 45 U.S.C. § 51, a statute that makes railroad companies liable for 
negligence resulting in workplace injuries. Sweatt contended that the FELA required 
the company to pay for treating his carpal tunnel syndrome. The district court 
dismissed Sweatt’s suit at summary judgment, concluding that the statute of limitations 
already had run before Sweatt filed suit. This court affirmed. See Sweatt v. Union Pacific 
R.R. Co., 796 F.3d 701, 707–08 (7th Cir. 2015). 
        In January 2014—shortly after Sweatt responded to Union Pacific’s motion for 
summary judgment in his FELA suit—he filed an administrative complaint with the 
Occupational Safety and Health Administration, asserting that the company violated 
the FRSA when it refused to pay for surgery for his carpal tunnel syndrome. The FRSA 
prohibits a railroad company from retaliating against an employee for reporting a 
workplace injury or seeking medical treatment. 49 U.S.C. § 20109(a–b). It also provides 
that a railroad company “may not deny, delay, or interfere with the medical or first aid 
treatment of an employee who is injured during the course of employment,” 49 U.S.C. 
§ 20109(c)(1). In his complaint Sweatt pointed to Dr. Coats’s statement during an 
August 2013 deposition that Sweatt’s carpal tunnel syndrome was work‐related, and 
asserted that the company—by refusing to pay for surgery—had retaliated against him 
and interfered with his medical treatment. 
       The Secretary of the Department of Labor did not issue a timely decision on 
Sweatt’s complaint, so Sweatt brought this suit in federal court, reiterating that 
Union Pacific violated the FRSA by refusing to pay for his surgery. See 49 U.S.C. 
§ 20109(d)(3) (authorizing employee to sue in federal court if Secretary of Labor has not 
issued final decision on administrative complaint within 210 days). The district court 
eventually entered summary judgment for Union Pacific, concluding that the statute of 
limitations barred Sweatt’s FRSA claim. As the court explained, Sweatt knew by the 
summer of 2012 that the company would not pay for his surgery and yet he did not file 
his administrative complaint until January 2014, long after the applicable 180‐day 
deadline, see 49 U.S.C. § 20109(d)(2)(A)(ii). 
       On appeal Sweatt first challenges the district court’s determination that the 
statute of limitations began to run in the summer of 2012, when Union Pacific first told 

 
No. 16‐1236                                                                         Page 3 
 
him it would not pay for his surgery.1  According to Sweatt, the statute of limitations 
did not begin to run until August 2013, when Dr. Coats opined during a deposition in 
his prior suit that the condition was work‐related, or October 2013, when the doctor 
“executed a written order prescribing the necessary surgery.” (Appellant’s Br. at 18.) As 
Sweatt sees it, because the company refused his initial request to pay for the surgery, he 
had “to take the time to substantiate that he was engaging in a protected activity 
seeking medical care prescribed by his doctor for a work‐related injury.” (Id. at 16.) 
       This explanation is nonsensical—Dr. Coats opined in December 2009 that 
Sweatt’s carpel tunnel syndrome was work‐related, and Sweatt knew by the summer of 
2012 that the company would not pay for the surgery because it disagreed with that 
opinion. If Sweatt believed he had to further “substantiate” his position that his carpal 
tunnel syndrome was work‐related before he could pursue a FRSA claim, he could have 
presented the company with an affidavit from Dr. Coats in 2012, once he had notice that 
the company disagreed with Dr. Coats’s opinion. 
       Next Sweatt argues that his administrative complaint was timely because the 
statute of limitations reset in October 2013, when he renewed his request that Union 
Pacific pay for his surgery. He invokes Groesch v. City of Springfield, 635 F.3d 1020, 1026 
(7th Cir. 2011), in which this court held that every paycheck reflecting unlawful 
discrimination constitutes a new cause of action under 42 U.S.C. § 1983. Sweatt says that 
the “rationale expressed in Groesch applies to the present case,” suggesting that a new 
FRSA claim accrues whenever the company denies a request to pay medical bills. That 
can’t be right—Union Pacific has maintained since the summer of 2012 that it is not 
responsible for Sweatt’s medical bills, and he cannot toll the statute of limitations 
indefinitely by making cumulative requests the company already has denied. 
                                                                              AFFIRMED. 




                                                 
1  Throughout this litigation, Union Pacific has disputed that Sweatt’s complaint states a 

claim under the FRSA, but has focused its efforts on explaining why Sweatt’s 
administrative complaint was untimely. We therefore assume—without deciding—that 
the allegations in Sweatt’s complaint could state a FRSA claim.